 



Exhibit 10.5.1

PIER 1 IMPORTS, INC.

MANAGEMENT RESTRICTED STOCK PLAN

AMENDED AND RESTATED AS OF JUNE 30, 2005

     1. Purpose. The purpose of the Pier 1 Imports, Inc. Management Restricted
Stock Plan (the “Plan”) is to further the growth and profitability of the
Company by offering incentives to those key management personnel, who have the
capacity for contributing in substantial measure toward the growth and
profitability of the Company and to attract and retain such key employees.

     2. Definitions. For purposes of the Plan the following terms shall have the
indicated meanings unless otherwise expressly provided or unless the context
otherwise requires:

     “Award” means an award of Restricted Stock pursuant to the provisions of
the Plan.

     “Board” means the Board of Directors of the Company.

“Committee” means Compensation Committee of the Board or the Committee appointed
by the Board to administer the Plan in accordance with Section 3 hereof.

     “Company” means Pier 1 Imports, Inc., a Delaware corporation.

     “Employee” means any individual employed by the Company or any Subsidiary.

     “Grantee” means an Employee to whom an Award has been granted hereunder.

     “Permanent Disability” means permanent and total disability of the Grantee,
as determined by the Committee in accordance with uniform and non discriminatory
standards adopted by the Committee.

     “Restricted Stock” means the Shares awarded upon the terms and conditions
and subject to the restrictions set forth in Section 6.

     “Restricted Stock Agreement” means the agreement pursuant to which
Restricted Stock is issued in accordance with Section 6.

     “Retirement” means, in the case of an Employee, a Termination of Employment
by reason of the Employee’s retirement at or after his or her normal retirement
date under the Company’s retirement plan.

     “Early Retirement” means, in the case of an Employee, a Termination of
Employment, after completing 15 years of service with the Company or any
Subsidiary and attaining age 55.

     “Shares” means shares of Common Stock, par value $1.00 per share, of the
Company.

     “Subsidiary” means any corporation or business trust the majority of the
outstanding voting stock of which is owned, directly or indirectly, by the
Company.

     “Termination of Employment” means the time when the employee-employer
relationship between the Employee and the Company and its Subsidiaries is
terminated for any reason, including, but not limited to, a termination by
resignation, discharge, death, Permanent Disability, Retirement, Early
Retirement or the disaffiliation of a Subsidiary, but excluding any such
termination where there is a immediate reemployment by either the Company or one
of its Subsidiaries.

     3. Administration of the Plan. The Plan shall be administered by the
Committee, which shall consist of not fewer than two members of the Board, who
shall be appointed by and serve at the pleasure of the Board. Each member of the
Committee shall be a non-employee director of the Company as that term is
defined in Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended, or any successor provision.

     Subject to the provisions of the Plan, the Committee shall have exclusive
power to select the Employees who are to participate in the Plan, to determine
the number of Shares to be subject to any Award and the time or times at which
Awards will be granted, to provide additional limitations in any Awards that are
not specifically set forth in the

1



--------------------------------------------------------------------------------



 



Plan, and to establish other terms and conditions of each Award. The Committee
shall also have the power to modify or amend the terms of any or all outstanding
Awards in any respect subject to the terms of the Plan, provided that no such
amendment may adversely affect the terms of a Grantee’s Award without the
Grantee’s written consent. The Committee shall have complete authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to the Plan, and to make all other determinations necessary or
advisable in the administration of the Plan, all of which determinations shall
be final and binding upon all persons having an interest in the Plan. No member
of the Committee shall be personally liable for any action, determination, or
interpretation taken or made with respect to the Plan, unless such action,
determination, or interpretation constitutes criminal misconduct, gross
negligence or demonstrates bad faith, and all members of the Committee shall be
fully protected by the Company with respect to any such action, determination or
interpretation.

     4. Plan Limitations; Stock Subject to the Plan. The maximum number of
shares of Restricted Stock that may be issued or transferred under the Plan
shall be 250,000 shares of Restricted Stock, subject to adjustment pursuant to
the provisions of Section 10. Any shares of Restricted Stock that have been
awarded under the Plan but later are forfeited or otherwise revert to the
Company pursuant to the provisions of an Award may again be issued as Awards
under the Plan.

     5. Eligibility for Participation. The Committee shall from time to time in
its absolute discretion select from among the Employees those persons who, in
the opinion of the Committee are in a position to contribute materially to the
growth and success of the Company.

     6. Restricted Stock Awards.

     (a) Grant of Award. The Committee may, from time to time, grant Awards to
eligible Employees Each Award shall be evidenced by a Restricted Stock Agreement
between the Company and the Grantee, which Agreement shall contain terms
prescribed by the Plan and such other terms and conditions as the Committee may
deem necessary or advisable. The purchase price of Restricted Stock awarded
under the Plan shall not exceed such amount as may be required for the issuance
of such shares under the jurisdiction of incorporation of the Company. To the
extent permissible by law, the award of Restricted Stock shall be made in
consideration of the services of the Grantee.

     (b) Restrictions. Restricted Stock shall be subject to the following
restrictions:

     (i) no Restricted Stock may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of during such time as such Restricted Stock
is subject to the restrictions provided in this Section 6;

     (ii) The restrictions with respect to the Restricted Stock shall lapse in
accordance with the provisions established by the Committee and set forth in
each Grantee’s Restricted Stock Agreement.

     (iii) Each certificate issued with respect to Restricted Stock shall be
registered in the name of the Grantee and deposited, together with a stock power
duly executed in blank by the Grantee, with the Company or, if the Committee so
specifies, with a third party custodian or trustee, and shall bear the
following, or a similar, legend:

“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Management Restricted Stock Plan of Pier
1 Imports, Inc. and the Restricted Stock Agreement entered into between the
registered owner and Pier 1 Imports, Inc. A copy of such Plan and Agreement is
on file in the offices of Pier 1 Imports, Inc., , 100 Pier 1 Place, Fort Worth,
Texas 76102.”

     (c) At the expiration of the restrictions provided herein and in the
Restricted Stock Agreement, the Company will cause a new certificate to be
delivered to the Grantee (or in the case of his death to his or her legal
representative, beneficiary or heir), free of any legend provided herein for
such number of Shares as to which such restrictions shall have lapsed; provided,
however, that the Company shall not be required to issue fractional Shares.

     (d) During the applicable period of restriction as to any Restricted Stock,
a Grantee shall be the record owner thereof and shall be entitled to vote such
Shares and receive all dividends and other distributions paid with respect to
such Shares; provided that if any such dividend or distribution is paid in
Shares the Shares so received shall be subject to the same restrictions as the
Restricted Stock with respect to which such dividend or distribution was paid.
The Committee may provide in the agreement such other restrictions terms or
conditions with respect to the treatment and holding of any shares, cash or
other property that may be received as consideration or in exchange for
Restricted Stock.

2



--------------------------------------------------------------------------------



 



     (e) The Committee may accelerate the time at which the restrictions will
lapse or remove any restrictions whenever it may decide in its absolute
discretion that such action is in the best interests of the Company and not
adverse to the interests of the Grantee or his heirs or beneficiaries.

     (f) Upon Termination of Employment of the Grantee with the Company or any
Subsidiary of the Company (or the successor of any such company) for any reason,
all Restricted Stock as to which the restrictions thereon shall not have lapsed
shall be immediately forfeited to the Company.

     7. Effective Date of the Plan; Shareholder Approval. The Plan shall become
effective upon the approval of the Plan, within 12 months of adoption by the
Board, by the holders of a majority of the Shares present or represented by
proxy and entitled to vote at a duly held meeting of the shareholders of the
Company.

     8. Amendment of the Plan. The Board may at any time and from time to time
modify or amend the Plan in any respect; provided, that without approval of the
shareholders of the Company the Board may not increase the maximum number of
shares of Restricted Stock that may be awarded under the Plan (other than
increases due to adjustments in accordance with Section 10), materially modify
the requirements as to eligibility for participation in the Plan, or otherwise
materially increase the benefits accruing to participants under the Plan. Any
modification or amendment to the Plan shall not, without the written consent of
any Grantee, adversely affect the Grantee’s rights under an Award granted prior
to such modification or amendment.

     9. Termination of the Plan. The Plan shall terminate upon the granting of
Awards equaling the maximum number of Shares of Stock that may be awarded under
the Plan or upon a vote by the Board to terminate the Plan, and thereafter the
function of the Committee will be limited to the administration of Restricted
Stock Agreements. Each Award shall remain in effect until the restrictions on
the Restricted Stock have lapsed or the Restricted Stock shall revert to the
Company in accordance with the terms hereof. No termination of the Plan shall,
without the written consent of the Grantee, adversely affect the rights or
obligations under Awards previously granted.

     10. Dilution and Other Adjustments. In the event of any change in the
number of outstanding Shares by reason of any stock dividend or split,
recapitalization, merger, consolidation, spin-off, reorganization, combination
or exchange of shares, or other similar corporate change, the Committee shall
make such adjustments, if any, as in its sole discretion it deems equitable in
the aggregate number or kind of Restricted Stock or other stock or securities
which may be awarded pursuant to the Plan, and in the terms and restrictions of
each outstanding Award affected thereby. Such adjustments shall be conclusive
and binding upon all parties concerned.

     11. Tax Withholding. The Company shall deduct from each Grantee’s salary or
wages, or, at the option of the Grantee, the Grantee shall pay to the Company,
the amount of any tax required by any governmental authority to be withheld on
account of an Award or the lapse of restrictions on Restricted Stock. The
Committee may, in its sole discretion, permit a Grantee the right to satisfy, in
whole or in part, any tax withholding requirement resulting from the lapse of
restrictions by electing to require the Company to purchase that number of
unrestricted Shares designated by the Grantee at a price equal to the closing
price for Shares, as reported for consolidated transactions on the New York
Stock Exchange, on the date of lapse of restrictions, or if not traded on such
day on the next preceding day on which trading occurred. The Company shall not
be required to deliver a certificate for any Shares as to which restrictions
shall have lapsed until all such taxes shall have been paid by the Grantee or
the person entitled thereto. The Company shall have the right, but not the
obligation, to sell or withhold such number of Shares distributable to the
person entitled to such distribution as will provide assets for payment of any
tax so required to be paid by the Company for such person unless, prior to such
sale or withholding, such person shall have paid to the Company the amount of
such tax. Any balance of the proceeds of such a sale remaining after the payment
of such taxes shall be paid over to such person. In making any such sale, the
Company shall be deemed to be acting on behalf and for the account of such
person.

     12. Applicable Laws and Regulations. The Company’s obligation to issue or
deliver any Shares pursuant to an Award shall be subject to such compliance as
the Committee in its sole discretion deems necessary or advisable with respect
to the listing of such Shares upon any securities exchange, the registration or
qualification of such Shares under any federal or state law or the rulings or
regulations of any governmental regulatory body, or the obtaining of any
approval or consent from any federal state or other governmental agency.

     13. Employment Rights. Nothing in the Plan or in any Restricted Stock
Agreement shall confer upon any Grantee the right to continue in the employ of
the Company or its Subsidiaries or shall interfere with or restrict in any way
the rights of the Grantee’s employer to discharge the Grantee at any time for
any reason whatsoever, with or without cause.

          Executed effective June 30, 2005    
 
        Pier 1 Imports, Inc.
A Delaware corporation    
 
       
 
       
By:
       
 
       
 
            Gregory S. Humenesky
          Executive V.P. – Human Resources    

3